Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,327,789. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a surgical system and method including a guide device having a cannula having first and second parallel channels adjacent to one another, first and second elongate sleeves configured to be removably and releasably received in first and second channels, respectively, and having proximal housings extending from the cannulas, and first and second wires for placement within the cannulas.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0213375 to Sikora et al. in view of U.S. Patent No. 5,324,295 to Shapiro.
As to Claims 1 and 6, Sikora discloses a surgical guide device (20, Fig. 2). The device comprises a cannula comprising first (28a) and second (28b) parallel elongate channels positioned adjacent to one another (Fig. 2), a first elongate sleeve (40a) configured to be removably and replaceably received in the first channel [0029], the first sleeve having a proximal housing configured to protrude from a proximal end of the cannula (Fig. 3), an opening (44a) being in communication with a respective wire-receiving lumen that extends through the first elongate sleeve to a distal end thereof [0029-0030], and a second elongate sleeve (40b) configured to be removably and replaceably received in the second channel [0029], the second sleeve having a proximal end configured to protrude from the proximal end of the cannula when the second sleeve is positioned therein (Fig. 3), the second sleeve having a wire-receiving lumen (44b) extending therethrough [0029-0030]
As to Claim 4, Sikora discloses a surgical guide device wherein the first (28a) and second (28b) parallel elongate channels are discrete and separate channels (Fig. 2, [0023]). 
As to Claim 5, Sikora discloses a surgical guide device wherein the first and second elongate sleeves (40a, 40b) are removably and replaceably disposed in the first and second elongate channels via a clearance fit [0029-0030]. 
Claim 6, Sikora discloses a surgical guide device wherein the second elongate sleeve (40b) extends more proximally beyond a proximal end of the cannula than the first elongate sleeve (40a, Fig. 3),
As to Claim 9, Sikora discloses a surgical guide device wherein the distal end (42a) of the first sleeve is configured to extend beyond a distal end of the cannula when the first sleeve is positioned therein (Fig. 4, [0029]).
As to Claim 10, Sikora discloses a surgical guide device wherein a distal end (42b) of the second sleeve is configured to extend beyond a distal end of the cannula when the second sleeve is positioned therein (Fig. 4, [0029]).
As to Claim 11, Sikora discloses a surgical guide device wherein a coupling element (46a, 46b) is configured to couple the first sleeve to the second sleeve so as to prevent rotation of the first and second sleeves with respect to one another [0029].
As to Claims Claims 1, 2, and 4-11, Sikora discloses the claimed invention except for wherein the proximal housing of the first sleeve having a plurality of openings formed therein, each opening being in communication with a respective wire-receiving lumen that extends through the first elongate sleeve to a distal end thereof, wherein each of the three openings defines a different offset distance between the wire-receiving lumen in communication with the opening and the wire-receiving lumen extending through the second elongate sleeve, wherein the housing of the first sleeve is an elongate tubular housing having a diameter that is larger than a diameter of an opening leading to the first channel of the cannula, and wherein the proximal end of the first sleeve has a washer-like shape.
Shapiro discloses a surgical guide device (Fig. 3). The device comprises a cannula (36) comprising first (44) and second (46) elongate channels positioned adjacent to one another (Fig. 8, Col. 4, Lines 50-59), a first elongate sleeve (48) configured to be removably and replaceably received in the first channel, the first sleeve having a proximal housing (49) configured to protrude from a proximal end of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide device of Sikora with the plurality of openings and housing modification of Shapiro in order to provide multiple options of pin placement within the guide and to limit the extent of sliding within the bores of the sleeves.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U U.S. Patent Pub. No. 2011/0213375 to Sikora et al. in view of U.S. Patent No. 5,324,295 to Shapiro in further view of U.S. Patent Pub. No. 2012/0253353 to McBride. 
As to Claim 3, Sikora and Shapiro disclose the claimed invention except for wherein the cannula extends from a proximal handle, the handle defining a first longitudinal axis that is at a non-zero angle to 
McBride discloses a surgical guide device (10) wherein the cannula (20) extends from a proximal handle (40). The handle defines a first longitudinal axis (axis of 41, Fig. 2) that is at a non-zero angle to a second longitudinal axis defined by the first elongate channel and a third longitudinal axis defined by the second elongate channel (best seen in Fig. 8) in order to ease adjustment of the device by the surgeon [0043]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide device of Sikora and Shapiro with the handle modification of McBride in order to ease adjustment of the device by the surgeon.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2011/0213375 to Sikora et al. in view of U.S. Patent No. 5,324,295 to Shapiro in further view of U.S. Patent Pub. No. 2011/0295252 to Tipirneni et al. 
As to Claim 8, Sikora and Shapiro disclose the claimed invention except for wherein a distal end of the second sleeve has a threaded portion.
Tipirneni discloses a surgical guide device (Fig. 2X) wherein a distal end of the second sleeve (1008) has a threaded portion (1014) in order to allow for engagement with a bore within the target bone [0095]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the guide device of Sikora and Shapiro with the threaded sleeve modification of Tipirneni in order to allow for engagement with a bore within the target bone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775